May 31, 2005
 


Wm. Christopher Gorog
Napster, Inc.
9044 Melrose Ave.
Los Angeles, CA 90069
 
Dear Chris:
 
You and Napster, Inc. (the “Company”) are parties to that certain employment
agreement effective as of August 15, 2003 (the “Agreement”). The Agreement
provides for the acceleration of outstanding options to purchase the Common
Stock of the Company held by you in the event of a Change of Control (as such
term is defined in the Agreement). Recently, the Compensation Committee of the
Board of Directors of the Company has approved the granting of restricted stock
to the employees of the Company. At the time of the Agreement, there were no
restricted stock grants outstanding under any of the Company’s equity incentive
plans. The Company and the Compensation Committee, on behalf of the Company’s
Board of Directors, agree that all equity compensation should be treated
similarly under the Agreement. Therefore, on behalf of the Company and its Board
of Directors, this letter will confirm that, for purposes of the acceleration
provisions of the Agreement, any restricted stock granted to you by the Company
will be treated the same as outstanding stock options. All other provisions of
the Agreement will remain in full force and effect.
 


 
Sincerely,
 
/S/ WILLIAM E. GROWNEY, JR.


William E. Growney, Jr.
Secretary


 


 


 
Accepted:   /S/ WM. CHRISTOPHER GOROG       Date:  May 31, 2005  
 

--------------------------------------------------------------------------------

